UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 95-6819



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

EARL TYRONE WILLIAMS, a/k/a Bucky Williams,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-88-103-HAR, CA-94-1774-HAR)


Submitted:   March 5, 1996                 Decided:   March 26, 1996


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Earl Tryone Williams, Appellant Pro Se. Gregory Welsh, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. Although he raises several ineffec-

tive assistance of counsel claims, he fails to establish prejudice.

Strickland v. Washington, 466 U.S. 668, 687 (1984). Furthermore,
Appellant's sentence of supervised release for a crime committed on

July 1, 1987, does not violate the Ex Post Facto clause. Gozlon-
Peretz v. United States, 498 U.S. 395, 409-10 (1991). Accordingly,

we affirm the district court's order. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2